      Case 3:18-cv-00727-LG-LRA Document 18 Filed 12/10/18 Page 1 of 6



                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION


SHARON HARDIGREE and DAVID
HARDIGREE                                                               PLAINTIFFS

v.                                                 CAUSE NO. 3:18CV727-LG-LRA

MORGAN & MORGAN, PLLC;
MORGAN & MORGAN MISSISSIPPI
MANAGEMENT, INC.; JOHN MORGAN,
individually; GREGORY J. BOSSELER,
individually; and JOHN DOES 1-10                                       DEFENDANTS



             ORDER GRANTING MOTION TO REMAND AND
         DENYING REQUEST FOR COSTS AND ATTORNEY’S FEES


      BEFORE THE COURT is the [11] Motion to Remand filed by Plaintiffs

Sharon and David Hardigree. Plaintiff’s Motion seeks remand for lack of subject

matter jurisdiction and attorney’s fees for frivolous removal. Defendants filed a

response in which they agree to remand due to Plaintiffs disclaimer of federal

claims but dispute the claim of frivolous removal. Plaintiffs did not file a reply.

Having considered the submissions of the parties, the record, and relevant law, the

Court concludes that the Motion to Remand should be granted insofar as it seeks

remand but denied to the extent that it seeks costs and attorney’s fees.

                                  I. BACKGROUND

      Plaintiffs filed this lawsuit in the Circuit Court of Hinds County, Mississippi

on October 14, 2015, asserting only state law claims for legal malpractice. However,
      Case 3:18-cv-00727-LG-LRA Document 18 Filed 12/10/18 Page 2 of 6



Plaintiffs amended their complaint on October 18, 2018 to include a claim for false

advertising. In view of the new claim, which Defendants construed as a false

advertising claim under the Lanham Act – a federal statute – Defendants removed

the case to federal district court on October 22, 2018. On November 6, 2018,

      Plaintiffs filed the instant Motion to Remand. The Motion asserts that no

federal question is presented on the face of the Amended Complaint because it

alleges solely that Defendants’ advertisements violate Mississippi law. Plaintiffs

cite two state statutes in their Motion – Miss. Code Ann. § 75-24-5 and Miss. Code

Ann. § 97-23-3 – on which they base their false advertising claim. Accordingly,

Plaintiffs maintain not only that remand is appropriate, but that removal was

frivolous. They seek costs and attorney’s fees. The Defendants concede remand,

but argue an objectively reasonable basis for removal and contest the claim for costs

and attorney’s fees.

                                  II. DISCUSSION

      “Any civil action brought in a state court of which the district courts have

original jurisdiction may be removed to the proper district court.” Gebbia v. Wal-

Mart Stores, Inc., 233 F.3d 880, 882 (5th Cir. 2000) (citing 28 U.S.C. § 1441(a)). But

“[f]ederal subject matter jurisdiction is limited and must be conferred by Congress

within the bounds of the Constitution.” Elam v. Kansas City S. Ry. Co., 635 F.3d

796, 802 (5th Cir. 2011).

             A plaintiff is the master of his complaint and may allege
             only state law causes of action, even when federal
             remedies might also exist. Under the well-pleaded
             complaint rule, a federal court does not have federal


                                        –2–
      Case 3:18-cv-00727-LG-LRA Document 18 Filed 12/10/18 Page 3 of 6



             question jurisdiction unless a federal question appears on
             the face of the plaintiff’s well-pleaded complaint.
             Accordingly, “there is no federal question jurisdiction if
             the plaintiff properly pleads only a state law cause of
             action.”

Id. at 803 (citations omitted). The burden of establishing federal jurisdiction is on

the removing party. Id. at 802; Silkwood v. Kerr-McGee Corp., 464 U.S. 238, 255

(1984). In view of Plaintiffs’ explicit disclaimer of federal law and Defendants’

concession of the motion to remand, it seems clear that no federal question exists to

satisfy jurisdiction under 28 U.S.C. § 1331. In addition, the parties are not diverse.

Consequently 28 U.S.C. § 1332 is inapplicable and Plaintiffs are entitled to remand.

      The remaining question is whether Defendants had an objectively reasonable

basis for removal. “An order remanding the case may require payment of just costs

and any actual expenses, including attorney fees, incurred as a result of the

removal.” 28 U.S.C. § 1447(c). However, “‘[t]here is no automatic entitlement to an

award of attorney’s fees.’” Am. Airlines, Inc. v. Sabre, Inc., 694 F.3d 539, 541 (5th

Cir. 2012) (quoting Valdes v. Wal–Mart Stores, Inc., 199 F.3d 290, 292 (5th Cir.

2000)). “Rather, a court ‘may award attorney’s fees when the removing party lacks

an objectively reasonable basis for removal.’” Id. at 542 (quoting Howard v. St.

Germain, 599 F.3d 455, 457 (5th Cir. 2010)); see Martin v. Franklin Capital Corp.,

546 U.S. 132, 141 (2005) (“Absent unusual circumstances, courts may award

attorney’s fees under § 1447(c) only where the removing party lacked an objectively

reasonable basis for seeking removal.”). This standard “recognize[s] the desire to

deter removals sought for the purpose of prolonging litigation and imposing costs on



                                         –3–
      Case 3:18-cv-00727-LG-LRA Document 18 Filed 12/10/18 Page 4 of 6



the opposing party, while not undermining Congress’ basic decision to afford

defendants a right to remove as a general matter, when the statutory criteria are

satisfied.” Martin, 546 U.S. at 140. “In that regard, § 1447(c) fee awards are cost

recoupments, hence punitive in policy only.” Am. Airlines, 694 F.3d at 542.

      Plaintiffs characterize Defendants’ removal as “frivolous”: “Defendants’

Notice of Removal asserted federal question jurisdiction as grounds for removal

knowing that Plaintiffs’ claims are grounded in Mississippi substantive law, as

evidenced by Plaintiff’s notice letter as required by Mississippi statute, as well as

the face of the Amended Complaint.” (Mem. Supp. Mot. Remand 4, ECF No. 12.)

Under the count for “False Advertising” in the Amended Complaint, Plaintiffs do

explicitly state that “Defendants’ advertisements violate Mississippi law in that it

expressly prohibits deceptive trade practices in the advertising of services.” (Notice

of Removal, Ex. A, at 18, ¶79, ECF No. 1-1.). Defendants counter that Plaintiff’s

Amended Complaint did not disclaim federal law and argue that the Mississippi

statutes cited in Plaintiff’s remand motion do not clearly support their false

advertising claim and request for injunctive relief, while the Lanham Act does.

      Plaintiffs have referenced section 75-24-5 of the Mississippi Code, which

prohibits unfair and deceptive trade practices, and section 97-23-3, which

criminalizes deceptive advertising. Both statutes provide a private right of action

for claims appropriately characterized as false advertising.1 However, Defendants


1
 See Miss. Code Ann. § 75-24-15 (“[A]ny person who purchased or leases goods or
services primarily for personal, family, or household purposes and thereby suffers
any ascertainable loss of money or property . . . as a result of the use or employment
by the seller, lessor, manufacturer or producer of a method, act or practice

                                         –4–
       Case 3:18-cv-00727-LG-LRA Document 18 Filed 12/10/18 Page 5 of 6



are correct that neither statute affords Plaintiffs injunctive relief. See Miss. Code

Ann. § 75-24-9 (affording only the Mississippi Attorney General the right to bring

an action seeking injunctive relief for a violation of § 75-24-5); Miss. Code Ann. § 97-

23-3 (affording only civil damages in a private tort action).

      The amended complaint does contain an independent claim for injunctive

relief specifically related to Defendants’ alleged false advertising, albeit without any

reference to the Lanham Act. (See “First Amended Complaint,” Count VII

Injunctive Relief). The state statutes cited by Plaintiffs do not provide for injunctive

relief, but injunctive relief for false advertising is explicitly available under the

Lanham Act. 15 U.S.C. §§ 1116, 1125(c); Pizza Hut, Inc. v. Papa John’s Int’l, Inc.,

227 F.3d 489, 495 (5th Cir. 2000). Given these circumstances, the Court finds that

Defendants had an objectively reasonable basis for removal. Plaintiffs’ request for

costs and attorneys’ fees is denied.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [11] Motion to

Remand filed by Plaintiffs Sharon and David Hardigree is GRANTED IN PART

AND DENIED IN PART. The above styled and numbered case should be and is

hereby REMANDED TO THE CIRCUIT COURT OF HINDS COUNTY,

MISSISSIPPI. Plaintiffs’ request for attorney’s fees is DENIED.




prohibited by Section 75-24-5 may bring an action at law . . . .”); Miss. Code Ann. §
97-23-3 (providing that a person who engages in conduct violative of this criminal
statute “may be held civilly responsible in tort for damages to persons or property
proximately resulting from a violation of this section”).

                                          –5–
      Case 3:18-cv-00727-LG-LRA Document 18 Filed 12/10/18 Page 6 of 6



      IT IS FURTHER ORDERED that a certified copy of this order of remand

shall be immediately mailed by the Clerk to the clerk of the state court pursuant to

28 U.S.C. § 1447(c).

      SO ORDERED AND ADJUDGED this the 10th day of December, 2018.


                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE




                                        –6–
